Exhibit 10.2

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

MULTICELL TECHNOLOGIES, INC.

AMENDED AND RESTATED

WARRANT TO PURCHASE COMMON STOCK

July     , 2006

Void After July 31, 2010

RECITALS

1. MultiCell Technologies, Inc., a Delaware corporation, with its principal
office at 701 George Washington Highway, Lincoln, RI 02865 (the “Company”)
issued to the Anthony J. Cataldo a Warrant to Purchase Common Stock on or about
August 1, 2005 (the “Original Warrant”).

2. Anthony Cataldo’s relationship with the Company was mutually terminated as of
July     , 2006.

3. In connection with such termination, the parties have agreed to amend and
restate the Original Warrant as set forth in this Amended and Restated Warrant
to Purchase Stock (the “Warrant”).

This Warrant Certifies That, for value received, Anthony J. Cataldo, or his
assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from the Company up to 1,000,000 shares of Common
Stock of the Company (the “Common Stock”).

1. Definitions. As used herein, the following terms shall have the following
respective meanings:

(a) “Exercise Period” shall mean the period commencing with the date hereof and
ending on July 31, 2010.

(b) “Exercise Price” shall mean $1.40 per share, subject to adjustment pursuant
to Section 5 below.

(c) “Exercise Shares” shall mean the shares of the Company’s Common Stock
issuable upon exercise of this Warrant, subject to adjustment pursuant to the
terms herein, including but not limited to adjustment pursuant to Sections 2 and
6 below.



--------------------------------------------------------------------------------

(d) “Necessary Consents” shall mean approval, by both the board of directors of
the Company (the “Board”) and the stockholders of the Company, of an amendment
to the Company’s Certificate of Incorporation (the “Amended Certificate”) to
either (i) increase the authorized number of shares of Common Stock of the
Company to a number that is sufficient to cover the Exercise Shares (in addition
to the outstanding shares of capital stock of the Company and agreements and
instruments exercisable for or convertible into capital stock of the Company) or
(ii) effect a reverse split of the Company’s outstanding Common Stock which
results in a number of authorized but unissued shares of Common Stock sufficient
to cover the Exercise Shares (in addition to the outstanding shares of capital
stock of the Company and agreements and instruments exercisable for or
convertible into capital stock of the Company).

2. Conditions to Exercise.

2.1 Time Based Exercisability. Subject to the terms of this Warrant, all of the
one million (1,000,000) Exercise Shares shall be exercisable as of the date of
issuance of this Amended and Restated Warrant to Purchase Common Stock.

2.2 [Reserved].

2.3 Not Exercisable Until Necessary Consents Obtained. Notwithstanding
Sections 2.1 and 2.2 above, or any other provisions of this Warrant, this
Warrant will not be exercisable until the Company has received the Necessary
Consents and filed the Amended Certificate with the Delaware Secretary of State.

3. Mechanics of Exercise.

3.1 Subject to the limitations on exercise set forth in Section 2 above, the
rights exercisable under this Warrant may be exercised in whole or in part at
any time during the Exercise Period, by delivery of the following to the Company
at its address set forth above (or at such other address as it may designate by
notice in writing to the Holder):

(a) An executed Notice of Exercise in the form attached hereto;

(b) Payment of the Exercise Price either (i) in cash or by check, or (ii) by
cancellation of indebtedness; and

(c) This Warrant.

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised.

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such

 

-2-



--------------------------------------------------------------------------------

surrender and payment is a date when the stock transfer books of the Company are
closed, such person shall be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open.

3.2 Net Exercise. If the fair market value of one share of the Company’s Common
Stock is greater than the Exercise Price (at the date of calculation as set
forth below), in lieu of exercising this Warrant by payment of cash, the Holder
may elect to receive shares equal to the value (as determined below) of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant at
the principal office of the Company together with the properly endorsed Notice
of Exercise in which event the Company shall issue to the Holder a number of
shares of Common Stock computed using the following formula:

 

 

      X =    Y (A-B)               A Where    X =    the number of shares of
Common Stock to be issued to the Holder    Y =    the number of shares of Common
Stock purchasable under this Warrant or, if only a portion of the
Warrant is being exercised, the portion of this Warrant being canceled (at the
date of such calculation)    A =    the fair market value of one share of the
Company’s Common Stock (at the date of such calculation)    B =    Exercise
Price (as adjusted to the date of such calculation)

For purposes of the above calculation, the fair market value of one share of
Common Stock shall be equal to the closing sales price (or the closing bid if no
sales were reported) for one share of Common Stock of the Company as quoted on
the Over The Counter Bulletin Board (“OTB”), the American Stock Exchange, or
such other stock exchange as the Common Stock is then trading, on the last
market trading day prior to the day of determination; if the Common Stock is not
then trading on the OTB or other exchange, the fair market value shall be
determined in good faith by the Board.

4. Covenants of the Company.

4.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof.

4.2 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

 

-3-



--------------------------------------------------------------------------------

5. Representations of Holder.

5.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring this Warrant and the Exercise Shares solely for
its account for investment and not with a view to or for sale or distribution of
this Warrant or Exercise Shares or any part thereof. The Holder also represents
that the entire legal and beneficial interests of this Warrant and Exercise
Shares the Holder is acquiring is being acquired for, and will be held for,
Holder’s account only.

5.2 Securities Are Not Registered.

(a) The Holder understands that this Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding his representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

(b) The Holder recognizes that this Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register this Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration.

(c) The Holder is aware that neither this Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations.

5.3 Disposition of Warrant and Exercise Shares.

(a) The Holder further agrees not to make any disposition of all or any part of
this Warrant or Exercise Shares in any event unless and until: the Company shall
have received a letter secured by the Holder from the Securities and Exchange
Commission stating that no action will be recommended to the Commission with
respect to the proposed disposition; there is then in effect a registration
statement under the Act covering such proposed disposition and such disposition
is made in accordance with said registration statement; or the Holder shall have
notified the Company of the proposed disposition and shall have furnished the
Company with a detailed statement of the circumstances surrounding the proposed
disposition, and if reasonably requested by the Company, the Holder shall have
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, for the Holder to the effect that such disposition will not require
registration of this Warrant or Exercise Shares under the Act or any applicable
state securities laws.

 

-4-



--------------------------------------------------------------------------------

(b) The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear a legend substantially as follows:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

6. Adjustment of Exercise Price. In the event of changes in the outstanding
Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
shares available under this Warrant in the aggregate and the Exercise Price
shall be correspondingly adjusted to give the Holder of this Warrant, on
exercise for the same aggregate Exercise Price, the total number, class, and
kind of shares as the Holder would have owned had this Warrant been exercised
prior to the event and had the Holder continued to hold such shares until after
the event requiring adjustment; provided, however, that such adjustment shall
not be made with respect to, and this Warrant shall terminate if not exercised
prior to, the events set forth in Section 8 below. The form of this Warrant need
not be changed because of any adjustment in the number of Exercise Shares
subject to this Warrant.

7. Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value (determined in accordance with Section 3.2) of an
Exercise Share by such fraction.

8. Early Termination. In the event of, at any time during the Exercise Period,
any capital reorganization, or any reclassification of the capital stock of the
Company (other than a change in par value or from par value to no par value or
no par value to par value or as a result of a stock dividend or subdivision,
split-up or combination of shares), or the consolidation or merger of the
Company with or into another corporation (other than a merger solely to effect a
reincorporation of the Company into another state), or the sale or other
disposition of all or substantially all the properties and assets of the Company
in its entirety to any other person, the Company shall provide to the Holder
twenty (20) days advance written notice of such event, and this Warrant shall
terminate unless exercised prior to the date of such event.

9. Market Stand-Off Agreement. Holder shall not sell, dispose of, transfer, make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any
Common Stock (or other securities) of the Company held by Holder, for a period
of time specified by the managing underwriter(s) (not to exceed ninety
(90) days) following the effective date of a registration statement of the
Company filed under the

 

-5-



--------------------------------------------------------------------------------

Act. Holder agrees to execute and deliver such other agreements as may be
reasonably requested by the Company and/or the managing underwriter(s) which are
consistent with the foregoing or which are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to such Common Stock (or other
securities) until the end of such period. The underwriters of the Company’s
stock are intended third party beneficiaries of this Section 9 and shall have
the right, power and authority to enforce the provisions hereof as though they
were a party hereto.

10. No Stockholder Rights. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

11. Transfer of Warrant. Subject to applicable laws and the restriction on
transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance satisfactory to the Company.

12. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

13. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page and to Holder at 100 Hardman Avenue,
Napa, CA 94558, or at such other address as the Company or Holder may designate
by ten (10) days advance written notice to the other parties hereto.

14. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

15. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of California.

 

-6-



--------------------------------------------------------------------------------

In Witness Whereof, the Company has caused this Amended and Restated Warrant to
Purchase Common Stock to be executed by its duly authorized officer as of July
    , 2006.

 

MultiCell Technologies, Inc.

By:

 

/s/ Stephen Chang

 

Stephen Chang

 

Chief Executive Officer

Address:

 

  701 George Washington Highway

 

  Lincoln, RI 02865

 

 

 

-7-



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: MultiCell Technologies, Inc.

(1) The undersigned hereby elects to purchase              shares of Common
Stock of MultiCell Technologies, Inc. (the “Company”) pursuant to the terms of
the attached Warrant, and tenders herewith payment of the exercise price in
full, together with all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

__________________________

(Name)

__________________________

__________________________

(Address)

(3) The undersigned represents that (i) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company; and (vi) the undersigned agrees not
to make any disposition of all or any part of the aforesaid shares of Common
Stock unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in



--------------------------------------------------------------------------------

accordance with said registration statement, or, if requested, the undersigned
has provided the Company with an opinion of counsel satisfactory to the Company,
stating that such registration is not required.

 

           

(Date)

   

(Signature)

             

(Print name)

 

-2-



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant execute this form and supply

required information. Do not use this form to purchase shares.)

For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

 

Name: 
___________________________________________________________________________________________________

(Please Print)

 

Address: 
___________________________________________________________________________________________________

(Please Print)

Dated:                             , 20    

Holder’s

Signature: 
__________________________________________________________________________________________________

Holder’s

Address: 
___________________________________________________________________________________________________

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.